Citation Nr: 1618770	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-47 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014 and May 2015, the Board remanded the claim for further development.

The appeal is remanded and addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

In May 2015, the issue was remanded for a VA examination.  Although the Veteran was afforded a VA examination in July 2015 and a DBQ (Disabilities Benefits Questionnaire) medical opinion in September 2015, the examination and opinion are inadequate.  The Board finds that another examination in necessary to enable to the Board to obtain a VA examination in which the examiner provides a more fully articulated rationale regarding all diagnosed psychiatric disabilities after review of the evidence of record.  Therefore, this issue must be remanded again, in part, for compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from Richmond VA Medical Center since May 2014 and any other VA Healthcare System that have not been associated with the claims file.

2.  After completing directive #1, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file must be reviewed by the examiner. 

The examiner is to provide a diagnosis or diagnoses for the Veteran's psychiatric disorder(s).  For each diagnosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during military service or is otherwise related to his active service.

If PTSD is diagnosed, the examiner must indicate the stressor or stressors upon which the diagnosis of PTSD is made.

The examination report must include a complete rationale for all opinions expressed.  The Veteran's lay statements must be considered and discussed.

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


